MEMORANDUM OPINION
                                        No. 04-11-00733-CR

                                     Willie Louis JACKSON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR5608
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedin, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           Pursuant to the terms of his plea-bargain agreement, Willie Louis Jackson pled nolo

contendere to the offense of assault on a public servant, and was sentenced to two years’

imprisonment and a fine of $1500.00 in accordance with the terms of his plea-bargain agreement.

On September 6, 2011, the trial court signed a certification of defendant’s right to appeal stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). After Jackson timely filed a notice of appeal, the trial court clerk sent copies of the
                                                                                      04-11-00733-CR


certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes

the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were

raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s

permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,

establishes the punishment assessed by the court does not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a

written motion filed and ruled upon before trial; nor does it indicate that the trial court gave

Jackson permission to appeal. See id. The trial court’s certification, therefore, appears to

accurately reflect that this is a plea-bargain case and that Jackson does not have a right to appeal.

We must dismiss an appeal “if a certification that shows the defendant has the right of appeal has

not been made part of the record.” Id. 25.2(d).

        We, therefore, warned Jackson that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that

Jackson had the right to appeal was made part of the appellate record. See TEX. R. APP. P.

25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such

amended trial court certification has been filed. This appeal is, therefore, dismissed pursuant to

Rule 25.2(d).

                                                                PER CURIAM

DO NOT PUBLISH




                                                  -2-